Citation Nr: 1217281	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 23, 2010; and entitlement to a rating in excess of 20 percent for bilateral hearing loss from December 23, 2010.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1948 to November 1950.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned an initial noncompensable for bilateral hearing loss, effective from July 17, 2008.  

When this case was before the Board in December 2010, it was remanded for further development.  While the case was in remand status, the RO issued a December 2011 rating decision increasing the rating for the Veteran's bilateral hearing loss to 20 percent, effective from December 23, 2010.  This did not satisfy the Veteran's appeal.  The case has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Prior to March 12, 2010, the Veteran had, at worst, level IV hearing in the right ear and level I hearing in the left ear.

2.  From March 12, 2010, the Veteran has had level VI hearing in the right ear and level IV hearing in the left ear.


CONCLUSION OF LAW

The Veteran's hearing loss disability warrants a noncompensable rating prior to March 12, 2010, and a 20 percent rating, but not higher, beginning March 12, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in July 2008, prior to the initial adjudication of the claim on appeal.

In addition, post service VA and private treatment records have been obtained, and appropriate VA examinations were provided.  The Board finds that the examination reports are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination of the disability.  The originating agency also substantially complied with the Board's remand by affording the Veteran a VA examination in December 2010 which included an opinion regarding the effects of the Veteran's disability on his occupational and daily functioning.  

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Audiological examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometric tests.  The horizontal lines in Table VI (in 38 C.F.R. § 4.86) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone eudiometry test.  The numerical designation of impaired efficiency (levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

At the outset, the Board notes that the Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

The Veteran was afforded a VA audiological examination in February 2009.  The report of the examination was not in compliance with the Martinak decision; however, the examination of puretone thresholds was adequate for schedular rating purposes.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 45, 60, 85, and 95 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 71 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 35, 40, 65, and 65 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 51 decibels.  Word recognition was 82 percent in the right and 96 percent in the left ear.  

The examiner provided diagnoses of predominately sensorineural mild to profound hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  

Under Table VI, the Veteran's puretone threshold average of 71 decibels and speech recognition of 82 percent equate to Level IV hearing impairment in the right ear.  The Veteran's puretone threshold average of 51 decibels and speech recognition of 96 percent equate to Level I hearing impairment in the left ear.   

Under Table VII, Level IV hearing impairment in the right ear and Level I hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's February 2009 audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.  

A March 2009 record from Northwest Ear and Throat indicates that the Veteran complained of hearing loss and reported that hearing aids provided a little help.  Audiological thresholds were not provided but diagnoses of severe sensorineural hearing loss in the right ear and moderate sensorineural hearing loss were indicated.

The Veteran submitted a March 12, 2010, Northwest Ear and Throat record, which includes an uninterpreted audiogram.  The Board notes that it may not interpret graphical representations of audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, the audiologist noted that the audiological testing revealed bilateral severe to profound sensorineural hearing loss which is down sloping in both the right and left ears.  She also provided speech recognition scores of 80 percent in the right ear and 70 percent in the left ear.  

The Veteran was afforded another VA audiological evaluation in December 2010; the audiologist noted the Veteran's history in detail.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 45, 70, 105+, and 105+ at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 81 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 40, 60, 70, and 75 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 61 decibels.  Word recognition was 70 percent in the right and 82 percent in the left ear.  

The examiner provided diagnoses of mild to profound sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  The examiner also stated that the Veteran's hearing loss disability had significant effects on occupational function primarily related to the Veteran's hearing difficulties.

Under Table VI, the Veteran's puretone threshold average of 81 decibels and speech recognition of 70 percent equate to Level VI hearing impairment in the right ear.  The Veteran's puretone threshold average of 61 decibels and speech recognition of 82 percent equate to Level IV hearing impairment in the left ear.   

Under Table VII, Level VI hearing impairment in the right ear and Level IV hearing impairment in the left ear are assigned a 20 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's December 2010 audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.  

VA treatment records reflect periodic adjustments and maintenance of the Veteran's hearing aids, in addition to treatment for other clinical conditions.
The Board finds that the evidence demonstrates an increase in the severity of the Veteran's bilateral hearing loss occurred during the pendency of the appeal.  The originating agency has assigned the increased rating of 20 percent from December 23, 2010, on the basis of the Veteran's most recent VA examination.  However, the Board has determined that the increase should be assigned from March 12, 2010, the date of the private audiogram discussed above.  Again, the Board acknowledges that it cannot interpret graphical representations.  However, the data that the audiologist relied upon, as well as her diagnoses appear to be consistent with the December 2010 VA examination results.  Thus, the Board concludes that the VA examination confirmed the presence of the increased hearing impairment evidenced by the private audiogram.  

In conclusion, the criteria for a compensable rating were not met prior to March 12, 2010, and the criteria for a 20 percent rating, but not higher, were met on and after March 12, 2010.

The Board has also considered whether this case should be referred for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability levels and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extra-schedular evaluations is required.  

The Board also notes that a claim for a total rating for compensation based upon individual unemployability due (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to his service-connected bilateral hearing loss disability.  Moreover, there is no evidence indicating that he is unemployable due to his bilateral hearing loss disability.  The Board acknowledges that the December 2010 VA examiner opined that the Veteran's bilateral hearing loss had significant effects on occupational functioning due to hearing difficulty; the examiner did not suggest that the hearing impairment rendered the Veteran unemployable.  Therefore, the Veteran's claim for a higher initial rating for bilateral hearing loss disability does not include a claim for a TDIU.


ORDER

The Board having determined that the Veteran's bilateral hearing loss warrants a noncompensable rating during the initial rating period prior to March 12, 2010, and a 20 percent rating, but not higher, from that date, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


